United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 11-5203                                                     September Term 2011
                                                                        1:10-cv-00252-ABJ
                                                         Filed On: February 23, 2012
Thomas E. Gust,
           Appellant

       v.

United States of America,
             Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Tatel, and Griffith, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed June 6, 2011, be
affirmed. The district court lacked jurisdiction over Counts I, II, and III of appellant’s
complaint because they do not involve collection-related activities. See Kim v. United
States, 632 F.3d 713, 716 (D.C. Cir. 2011). With respect to Count IV, assuming without
deciding that the claim was not time-barred, appellant did not state a claim for relief
because appellant did not allege a violation of any provision of the Internal Revenue
Code or any regulation promulgated thereunder. See 26 U.S.C. § 7433(a). As for
Counts V and VI, appellant did not show that the IRS lacked authority to engage in
collection activity against him due to any change to the Internal Revenue Code or its
implementing regulations by the IRS Restructuring and Reform Act of 1998, Pub. L. No.
105-206, 112 Stat. 685 (1998).

      The Clerk is directed to withhold issuance of the mandate herein until seven
days after resolution of any timely petition for rehearing or petition for rehearing en
banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam